                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SANDRA TREZZA
                                                            CIVIL ACTION
               v.
                                                            NO. 18-1626
SOANS CHRISTIAN ACADEMY, INC. ET AL.




                              ~
       AND NOW, this~ day of              ///!/.~             , 2019, upon consideration of the
Motion to Dismiss Plaintiffs Complaint by Defendants Soans Christian Academy, Inc., Grace

Trinity United Church of Christ, and the Pennsylvania Southeast Conference United Church of

Christ (ECF No. 11 ), and all documents submitted in support thereof and in opposition thereto, it

is ORDERED as follows:

       1. Defendants' Motion is GRANTED.

       2. All claims in Plaintiffs Complaint are DISMISSED as against Defendants Soans

           Christian Academy, Inc., Grace Trinity United Church of Christ, and the

           Pennsylvania Southeast Conference United Church of Christ.

       IT IS SO ORDERED.

                                                    BY THE COURT:




                                                    R.
